UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-4687


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

           v.

NIKOLAOS MAMALIS,

                 Defendant – Appellant,

           and

BALTIMORE CITY POLICE DEPARTMENT,

                 Respondent.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:09-cr-00608-BEL-1)


Argued:   September 19, 2012                 Decided:   November 30, 2012


Before KEENAN and FLOYD, Circuit Judges, and Timothy M. CAIN,
United States District Judge for the District of South Carolina,
sitting by designation.


Affirmed by unpublished opinion. Judge Cain wrote the opinion,
in which Judge Keenan and Judge Floyd joined.


ARGUED: William Lawrence Welch, III, Baltimore, Maryland, for
Appellant.   Debra Lynn Dwyer, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee. ON BRIEF: Rod J.
Rosenstein, United States Attorney, Jeffrey W. Peyton, Law
Clerk, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
CAIN, District Judge:

      A   jury    convicted        Nikolaos       Mamalis       (Mamalis)        of      various

federal    offenses       arising     out    of    a     series     of     armed    robberies

committed between July and November 2009. Mamalis was sentenced

to a total of seventy-seven years’ imprisonment.                                   On appeal,

Mamalis    challenges        his     convictions         and    sentences        on      several

grounds,     including       the     improper       admission        of     evidence,         the

failure    of    the      district    court       to   instruct       the     jury       on   the

definition      of   reasonable       doubt,       and    violation         of   the      Double

Jeopardy Clause.          For the reasons below, we affirm.



                                             I.

      Between July and November 2009, Mamalis, along with co-

defendants        Daniel         Chase       (Chase),           Evangelos           Tsoukatos

(Tsoukatos),           Antowan        Bell        (Bell),           George         Laloudakis

(Laloudakis), and Pedro Garcia (Garcia), planned and committed

three armed robberies.             In all three robberies, Mamalis knew the

victims,     assisted       with     the     planning          of   the     robberies         and

surveillance         of    the     victims,        and     coordinated             the     other

defendants’ actions via a cell phone during the robberies.

      First, on July 29, 2009, after planning and coordinating

via   prepaid     cell      phones,      Mamalis,        Chase,      and    Garcia       robbed

Precision Vending, a private business in Baltimore, Maryland.

Mamalis knew the store’s owner and the physical layout of the

                                             3
location.        Once the owner was alone in the building, Chase and

Garcia impersonated delivery men, gained access to the store,

brandished a firearm, and stole over $10,000.

        Second,     on     September      2,     2009,      Mamalis,        Chase,     and

Laloudakis robbed the home of the owner of Citizens Pharmacy

Services,        another     of     Mamalis’s        acquaintances.          Chase     and

Laloudakis       impersonated       law   enforcement       investigators,         gained

access to the gated community and then the home, brandished a

firearm at the owner and his wife, and absconded with jewelry

and cash.

        Finally,     on    September      29,       2009,   Mamalis,        Laloudakis,

Tsoukatos, and Chase robbed the home of the owner of Sparrow’s

Point Restaurant, yet another of Mamalis’s acquaintances.                             This

time,    Chase     impersonated      an    investigator       with     the    Baltimore

County    State’s        Attorney    Office,     gained     access     to    the     home,

brandished a firearm at the owner and restrained him, allowing

the defendants to steal over $110,000.

        During     the    investigation        of    the    robberies,        five     pen

register orders were issued between August 31 and November 7,

2009.     Additionally, a wiretap authorization order was issued on

November     5,    2009.       Through     the      wiretap    interceptions,          law

enforcement learned that Mamalis and Chase intended to commit

another robbery in Atlantic City.



                                           4
        On November 8, 2009, state and federal investigators began

surveillance of Mamalis and Bell in Baltimore and followed them

to   Atlantic      City.        On    November      9,     2009,   Chase     met    up     with

Mamalis     and    Bell        in    Atlantic       City,    where     law    enforcement

arrested     the    three       defendants.              Officials    searched       Chase's

vehicle    in     conjunction         with    his    arrest    and    discovered         mace,

rope, rubber gloves, handcuffs, empty money bags, a knife, tape,

and a fake law enforcement identification.

        Pursuant    to     a    search       warrant,       officials       then    searched

Mamalis's hotel room and recovered a cell phone, hotel receipts,

a wallet, Bell's driver's permit, a sock containing jewelry, and

other    items.      Subsequently,            law   enforcement       obtained       another

search warrant to search Mamalis's residence.                         From this search,

officials recovered a firearm and a firearm box.



                                              II.

      Mamalis       filed       several        motions       to      suppress       tangible

evidence, wiretap evidence, and various statements.                                 After a

suppression hearing, the district court denied these motions.

      Following      a     jury      trial,    Mamalis      was    convicted       of    three

counts of Hobbs Act robbery, in violation of 18 U.S.C. § 1951

(2006), one count of conspiracy to commit Hobbs Act robbery, in

violation of 18 U.S.C. § 1951, and three counts of using and

carrying    a     firearm       during       and    in    relation     to    a     crime    of

                                               5
violence,     in   violation   of   18        U.S.C.    §   924(c)(2006).      The

district court sentenced Mamalis to twenty (20) years to run

concurrently for the conspiracy to commit a Hobbs Act robbery

(Count One) and the three Hobbs Act robberies (Counts Two, Four,

and   Six);   seven   (7)   years   to       run   consecutively    for    using   a

firearm in relation to the conspiracy in Count One and the Hobbs

Act robbery in Count Two (Count Three); twenty-five (25) years

to run consecutively for using a firearm in relation to the

conspiracy in Count One and the Hobbs Act robbery in Count Four

(Count Five); and twenty-five (25) years to run consecutively

for using a firearm in relation to the conspiracy in Count One

and   the     Hobbs   Act   robbery       in       Count    Six   (Count    Seven).

Accordingly, the district court sentenced Mamalis to a total of

seventy-seven (77) years.


                                      III.

                                         A.

      Mamalis argues that the evidence obtained through use of

the pen registers was inadmissible because (1) the warrants were

invalid; and (2) the orders authorized use of the pen registers

"without geographical limits," in violation of 18 U.S.C. § 3123.

We disagree.

      Under federal law, an application for an order authorizing

the use and installation of a pen register must include the name


                                         6
of the attorney making the application, the “identity of the law

enforcement      agency    conducting       the    investigation,"       and     "a

certification by the applicant that the information likely to be

obtained is relevant to an ongoing criminal investigation being

conducted by that agency.” 18 U.S.C. § 3122.                Moreover, an order

authorizing   the   installation      and    use   of   a   pen   register     must

specify:

     (A) the identity, if known, of the person to whom is
     leased or in whose name is listed the telephone line
     or other facility to which the pen register or trap
     and trace device is to be attached or applied;

     (B) the identity, if known, of the person who is the
     subject of the criminal investigation;

     (C) the attributes of the communications to which the
     order   applies,  including   the   number  or   other
     identifier and, if known, the location of the
     telephone line or other facility to which the pen
     register or trap and trace device is to be attached or
     applied, and, in the case of an order authorizing
     installation and use of a trap and trace device under
     subsection (a)(2), the geographic limits of the order;
     and”.

     (D)   a  statement   of  the   offense to  which  the
     information likely to be obtained by the pen register
     or trap and trace device relates . . .

18 U.S.C. § 3123(b)(1).        Maryland law is substantially similar.

See Md. Code. Ann., Cts. & Jud. Proc. § 10-4B-03 (West 1988).

                                      1.

     "We   review   the    factual    findings     underlying      a   motion   to

suppress   for     clear   error     and    the    district       court’s    legal

determinations de novo."       United States v. Hamlin, 319 F.3d 666,

                                        7
671 (4th Cir. 2003)(citing United States v. Rusher, 966 F.2d

868,    873   (4th    Cir.       1992)).     On    appeal,      we   also     review     the

evidence in a light most favorable to the government when a

motion to suppress has been denied.                      Id. (citing United States

v. Seidman, 156 F.3d 524, 547 (4th Cir. 1998)).

                                             2.

       First, Mamalis argues that the orders authorizing the use

of pen registers were invalid because the judges' signatures

were inconsistent and the detectives' signatures were missing

from the warrant applications.

       The government had initially given Mamalis copies of the

applications       and     orders     without      the      detectives'      signatures.

However,      after       Mamalis    moved        to     suppress,     the    government

delivered copies of the applications and orders displaying both

the detective and judges' signatures. Mamalis contends that the

supplemental disclosures raised additional questions about the

validity      of   the     pen    register       warrants,      because      the   judges’

signatures in the supplemental discovery appeared different from

the signatures for the same judges in the original discovery.

       The district court held a two-day suppression hearing.                             At

the    hearing,    the     two    detectives       who      sought   the   pen     register

warrants testified as to the usual procedure used in obtaining

pen register warrants from the Circuit Court of Baltimore City,

which    included     a    process     designed        to    prevent   copies       of   the

                                             8
judges' true signatures from circulating in public.                                 Further,

the detectives testified that they routinely did not sign the

applications and orders until they were in the presence of the

judge     and   only    after       having   been         sworn    in.      The   detectives

testified that they followed this process every time they sought

a pen register warrant.

      The district court denied the motion to suppress, finding

that the detectives’ testimony established that the pen register

orders     were      signed    by    the   judges         in   their     presence   and    the

signatures appeared different due to the process designed to

prevent the circulation of the judges’ true signatures.                             We find

no   error      in    the     district     court's         denial      of   the   motion    to

suppress as to this issue. 1

      Mamalis        also     argues     that       the    state    court    pen    register

orders     were      invalid    because      they         were    "without    geographical

limits."        However, while four of the pen register court orders

use the language "without geographical limits," the orders also

clearly establish that the pen registers are to be "installed




      1
      We also note that there is a letter in the Supplemental
Joint Appendix from Circuit Court Judge John Addison Howard
dated the day after the district court filed its order denying
Mamalis’ motion to suppress in which Judge Howard certifies that
his signature is on four of the applications and orders. (Supp.
J.A. 3).

                                                9
and used within the jurisdiction of [the state] Court." 2                   We hold

that this language provides that the geographical limits of the

pen       registers    were        coterminous      with    the         geographical

jurisdiction of the issuing state courts, and therefore were not

without geographical limits.

      Finally, Mamalis contends that the pen register orders were

invalid because they failed to state who was the subject of the

investigation.        Section      3123(b)(1)(B)     requires      only    that   the

subject be stated, if known.                 Four of the five pen register

orders stated that the subject was unknown and the fifth one

stated Mamalis was the subject of the investigation.                         In his

brief, Mamalis states in one sentence that the pen registers

fail to name the subject of the investigation.                He did not raise

this issue below, and further he does not provide any argument

pertaining      to    this     issue    on     appeal.       See        Fed.R.App.P.

28(a)(9)(A)(“[Appellant's] argument . . . must contain . . .

appellant's contentions and the reasons for them, with citations

to    the   authorities      and    parts     of   the   record    on     which   the

appellant relies.”).          Therefore, we find Mamalis has waived this

issue on appeal.        Wahi v. Charleston Area Med. Ctr., Inc., 562

F.3d 599, 607 (4th Cir. 2009)(holding that a single declarative




      2
       The fifth pen register order, issued August 31, 2009, does
not mention geographical limits.

                                         10
sentence, without citations to authorities or the record, is

insufficient to raise an argument on appeal).

                                     B.

     Mamalis    then   argues   that     the   district   court   improperly

admitted evidence obtained through the wiretaps because (1) the

warrants were not valid under 18 U.S.C. § 2518 and (2) the

government failed to issue reports to the Administrative Office

of the United States Courts (AO) in accordance with 18 U.S.C. §

2519.   We disagree.

     On November 5, 2009, an order authorizing the interception

of wire and electronic communications on two telephone numbers

was issued by a judge for the Circuit Court of Baltimore County,

pursuant   to   an     affidavit   and     application    submitted   by   a

Baltimore Police detective.         The order required the government

to file progress reports with the court every seven days, with

the first report due on November 10, 2009.           Mamalis was arrested

on November 9, 2009.

     As stated above, we review the "factual findings underlying

a motion to suppress for clear error and the district court’s

legal determinations de novo."           Hamlin, 319 F.3d at 671 (citing

Rusher, 966 F.2d at 873).          On appeal, this court also reviews

the evidence in a light most favorable to the government when a

motion to suppress has been denied.             Id. (citing Seidman, 156

F.3d at 547).

                                     11
                                                      1.

       Mamalis argues that the wiretaps were invalid because the

warrants did not comply with 18 U.S.C. § 2518.                                    Specifically, he

contends that the warrants failed to comply with § 2518(1)(b)

and    (c),    as       they    failed          to    set      forth       a    full    and    complete

statement        regarding            the       facts          and     whether          investigative

procedures had been tried and failed. 3                              Mamalis also argues that

the warrant violated § 2518(4)(b) because the November 5, 2009

wiretap order lists a phone number inconsistent with the phone

number      listed       in     the       application           and    affidavit.               Finally,

Mamalis       argues      that        the       warrants        are        invalid       because       the

government       failed         to     report         its      progress          to    the     judge    as

required by § 2518(6).

       Pursuant to § 2518(b) and (c), an application for an order

authorizing         a     wiretap         must        include         “a       full     and     complete

statement      of       the    facts      and        circumstances             relied   upon     by    the

applicant,       to      justify          his    belief         that       an     order       should    be

issued,” and “a full and complete statement as to whether or not

other investigative procedures have been tried and failed or why

they reasonably appear to be unlikely to succeed if tried or to

be    too    dangerous.”             18     U.S.C.         §   2518(b),(c).             Additionally,


       3
              Mamalis mentions that the warrants also violate §
           Although
2518(1)(e), because he makes no argument in furtherance of that
contention, that argument is deemed abandoned.


                                                      12
pursuant to § 2518(4), an order authorizing wiretapping must

specify     “the      identity        of     the        person,      if    known,       whose

communications        are     to    be     intercepted”        and    “the      nature      and

location of the communications facilities as to which, or the

place where, authority to intercept is granted.”                             18 U.S.C. §

2518 (4)(a),(b).

                                             2.

        First, Mamalis argues that the information obtained via the

wiretap was obtained in violation of federal law because the

application for the wiretap did not include a “full and complete

statement       of   the    facts    and    circumstances         relied     upon      by   the

applicant” as required by § 2518(1)(b).                       Specifically, he argues

that the affiants stated that they did not “include[]details of

every    aspect      of    this     investigation        to   date."         However,       the

affiants    also      explicitly         stated    that    ”[f]acts       not    set     forth

herein are not being relied on in reaching the conclusion that

orders should be issued."                Therefore, we find that the affidavit

does not violate § 2518(1)(b) and the district court did not err

in denying Mamalis’s motion to suppress on this ground.

        Next,    Mamalis     argues      that     the    wiretap     authorization          was

improper because the applicant failed to include a “full and

complete statement as to whether or not investigative procedures

have been tried and failed,” in violation of § 2518(1)(c).                                  He

argues that the applicant merely “summarize[d] various types of

                                             13
investigative       techniques.”   We    find   this    contention     to    be

without merit.

        Findings of necessity by the issuing court are reviewed for

abuse of discretion. United States v. Wilson, 484 F.3d 267, 280

(4th Cir. 2007).        Furthermore, the burden on the government to

show that it exhausted other investigative techniques prior to

applying for wiretap authorization is not great. United States

v. Smith, 31 F.3d 1294, 1297 (4th Cir. 1994).                In essence, the

government must show that wiretapping the phones in conjunction

with the investigation is reasonable. Id. at 1298.

        Here, the affidavit detailed at length the extent to which

other investigative techniques were tried and failed or were

unlikely to succeed.       Moreover, the affidavit explained how the

wiretaps were necessary to gather evidence about Mamalis and his

cohorts and their operation and to establish their locations.

Indeed, the government listed no fewer than seventeen separate

paragraphs in the affidavit justifying the use of wiretaps.                 The

affidavit clearly demonstrated that the government had exhausted

other     investigative     techniques   and    that        wiretapping     was

necessary     and    reasonable.    Accordingly,       we    hold   that    the

district court did not abuse its discretion in finding that the

government complied with its burden.

     Mamalis also contends that the November 5, 2009 wiretap

order warrant violated § 2518(4)(b) because it lists a different

                                    14
phone     number     from     the   phone      number     referred       to       in    the

application      and     affidavit. 4         However,     this      was      merely      a

typographical error which was corrected in a subsequent order.

Accordingly, we find no error.

      Finally,      Mamalis    argues    that      the   prosecution       violated        §

2518(6), because it did not file a progress report with the

judge who issued the order.              Pursuant to § 2518(6), an order

authorizing interception “may require reports to be made to the

judge who issued the order showing what progress has been made

toward achievement of the authorized objective and the need for

continued interception.” 18 U.S.C. § 2518(6).                          Here, however,

prior to the due date of the first progress report, Mamalis and

the     other   defendants      had     been       arrested,    making        a    report

unnecessary,       as   continued     interception       was    no   longer       needed.

Therefore, we hold that the district court properly refused to

suppress the evidence on this ground.

                                         3.

      Additionally, Mamalis argues that the district court erred

in admitting the wiretap evidence because the government failed

to submit a report to the AO, as required by 18 U.S.C. § 2519.

The     government      contends    that      it     complied     in     March         2010.


      4
       Specifically, Mamalis alleges that the application and
affidavit sought interception for a phone number ending in
“2232,” while the wriretap order authorized an interception for
a phone number ending in “2322.”
                                         15
Regardless, even if the report was not properly made, Mamalis

presents no authority suggesting that suppression is the proper

remedy for failing to comply with this requirement.

      Section 2518(10)(a)provides that evidence may be suppressed

when “the communication was unlawfully intercepted,” “the order

of authorization or approval under which it was intercepted is

insufficient on its face,” or “the interception was not made in

conformity      with     the     order       of    authorization           or    approval.”

Failure to submit a report to the AO falls under none of those

conditions.         Accordingly,        we   hold       that       the    district      court

properly admitted the evidence obtained by the wiretaps.

                                             C.

      Mamalis        contends    that    tangible        evidence        obtained    through

the   search     of     his    hotel    room      and    residence         was   improperly

admitted because the affidavits used to establish probable cause

for the warrants contained evidence improperly obtained from the

pen   registers        and     wiretaps.          He    argues      that    the     searches

violated       the     Fourth     Amendment        and       the     evidence       obtained

constitutes fruit of the poisonous tree.                       See U.S. Const. amend.

IV (“The right of the people to be secure in their persons . . .

against    unreasonable          searches         and    seizures,         shall    not   be

violated . . . .”).

      As stated above, we review factual findings underlying the

denial    of    a     motion    to   suppress          for   clear       error    and   legal

                                             16
determinations de novo.         Hamlin, 319 F.3d at 671.           Further, when

a motion to suppress has been denied, we review the evidence in

the light most favorable to the government.               Id.

      Mamalis’s contention is without merit.               As explained above,

the   pen    registers   and    wiretaps     were    lawful.      Therefore,      the

evidence was properly admitted. Moreover, even if the evidence

was   obtained      improperly,   the   investigating          agents    reasonably

relied on the issuance of the warrants for Mamalis’s hotel room

and home.         See United States v. Leon, 468 U.S. 897, 923, 927

(1984)      (Blackmun,   J.,    concurring)         (summarizing       the    Court’s

holing      as:   “[E]vidence   obtained      in    violation     of    the   Fourth

Amendment by officers acting in objectively reasonable reliance

on a search warrant issued by a neutral and detached magistrate

need not be excluded, as a matter of federal law”).                      Therefore,

the district court did not err in admitting this evidence.

                                        D.

      Next, Mamalis argues that the district court abused its

discretion in admitting summary charts showing the defendants’

cell phone usage vis-a-vis their physical locations during the

robberies.        He argues that admission during the evidence portion

of the trial was improper because the summary charts contained

arguments and were not simply summaries of records.




                                        17
                                        1.

     We review a district court’s evidentiary rulings for abuse

of discretion.         United States v. Kelly, 510 F.3d 433, 436 (4th

Cir. 2007) (citing United States v. Young, 248 F.3d 260, 266

(4th Cir. 2001)).

     In    the    Fourth     Circuit,    we   apply      a    two-part     test     to

determine if summary charts were properly admitted.                      “First, we

determine whether the charts aided the jury in ascertaining the

truth.”    United States v. Johnson, 54 F.3d 1150, 1159 (4th Cir.

1995)(citing United States v. Pinto, 850 F.2d 927, 935 (2d Cir.

1988); United States v. Scales, 594 F.2d 558, 563 (6th Cir.

1979)).    Second, “we consider the possible prejudice that would

result    to   the     defendant   by   allowing   the       summary   chart      into

evidence.”       Id.    To determine whether the charts aided the jury

in ascertaining the truth, we consider “the length of the trial,

the complexity of the case, and the accompanying confusion that

a large number of witnesses and exhibits may generate for the

jury.”     Id.       Additionally, to reduce the potential of unfair

prejudice, the district court may (1) make both the person who

prepared the charts and the evidence they used to prepare them

available for cross-examination, and (2) properly instruct the

jury as to how it may consider the charts.               Id.




                                        18
                                          2.

        Here, in light of the length, complexity, and nature of the

case, the summary charts clearly aided the jury in ascertaining

the truth.        The trial was seven days long and involved twenty-

three witnesses.          See generally United States v. Loayza, 107

F.3d 257 (4th Cir. 1997) (permitting admission of summary charts

in a three-day trial for mail fraud that included testimony from

thirteen       government        witnesses);         Johnson,      54     F.3d        1150

(permitting admission of summary charts in a seven-day trial

that included testimony from thirty witnesses).                          Furthermore,

the   trial    involved     a    number    of   co-defendants,          numerous      cell

phones,     pen    registers      and     wiretaps     authorized        for     various

phones, and three violent robberies.                    These factors increased

the complexity of the issues before the jury, and the summary

charts enabled the jurors to untangle the intricate facts of the

case.     Undeniably,      the     summary      charts     aided        the    jury    in

ascertaining the truth.

        Nor did Mamalis suffer any unfair prejudice by the district

court’s admission of the charts.                 In fact, the district court

took a number of steps to protect Mamalis from any potential

prejudice, including granting Mamalis pre-trial access to the

charts and the underlying information used to prepare them and

issuing    a   curative     instruction         to   the   jury    prior       to   their

introduction.       Finally, the district court permitted Mamalis’s

                                          19
counsel   to     cross-examine         the        detective     who      introduced      the

summary charts.        Accordingly, we hold that the district court

did not abuse its discretion when it admitted the summary charts

into evidence.

                                             E.

     Mamalis      argues       that     the        district      court      abused       its

discretion     when     it    declined        his     request       to    give    a     jury

instruction defining reasonable doubt.                    We hold that this claim

has no merit.

     A    district           court’s         determinations           regarding         jury

instructions     are    reviewed       for        abuse   of   discretion.            United

States v. Stotts, 113 F.3d 493, 496 (4th Cir. 1997); United

States v. Russell, 971 F.2d 1098, 1107 (4th Cir. 1992).

     As   Mamalis      concedes,       our    precedent        establishes       that    the

district court need not define reasonable doubt for the jury,

even when such an instruction is requested by the jury.                                  See

United States v. Walton, 207 F.3d 694, 696-97 (4th Cir. 2000)

(en banc) (“[T]he well-established rule of this Circuit is that

although the district court may define reasonable doubt to a

jury upon request, the district court is not required to do

so.”); United States v. Moss, 756 F.2d 329, 333 (4th Cir. 1985).

Mamalis   asks    us    to     overrule       decisions        by     previous    panels.

However, we decline to do so, as that is something only the en

banc court of appeals or the Supreme Court of the United States

                                             20
may do.   See United States v. Guglielmi, 819 F.2d 451, 457 (4th

Cir. 1987).       Under controlling precedent, the district court was

not required to define reasonable doubt, and thus we hold that

the district court did not abuse its discretion.

                                     F.

      Mamalis contends that his sentence violates 18 U.S.C. §

924(c) because his convictions were part of an ongoing criminal

scheme, rather than second or subsequent convictions.               The court

reviews legal issues de novo.         United States v. Davenport, 445

F.3d 366, 370 (4th Cir. 2006), abrogated by Irizarry v. United

States, 553 U.S. 708 (2008).

      Section 924(c) states, in pertinent part,

      [A]ny person who, during and in relation to any crime
      of violence or drug trafficking crime . . . uses or
      carries a firearm, or who, in furtherance of any such
      crime, possesses a firearm, shall, in addition to the
      punishment provided for such crime of violence or drug
      trafficking crime . . . be sentenced to a term of
      imprisonment of not less than 5 years.

      . . . .

      In the case of a second or subsequent conviction under
      this subsection, the person shall be sentenced to a
      term of imprisonment of not less than 25 years....

18   U.S.C.   §   924(c)(emphasis   added).     As   Mamalis    recognizes,

however, his claim is foreclosed by the holding in United States

v. Deal, 508 U.S. 129 (1993).         In Deal, the Supreme Court held

that any § 924(c) conviction subsequent to an initial § 924(c)

conviction,       whether   the   offenses    took   place     in    separate

                                     21
incidents or not, qualifies as a second or subsequent conviction

under § 924(c).     Id. at 135.       Accordingly, we conclude that the

district court imposed proper sentences.

                                      G.

     Finally,   Mamalis      argues   that       his   sentence    violates    the

Double   Jeopardy   Clause    because      the    indictment      referenced   the

conspiracy count in each of the three § 924(c) firearms charges.

See U.S. Const. amend. V ("No person shall . . . be subject for

the same offence to be twice put in jeopardy of life or limb . .

. .").   The court finds this claim to be meritless.

     In the indictment, Counts Three, Five, and Seven constitute

charges for separate firearms convictions stemming from each of

the three separate robberies in violation of § 924(c).                   Each of

the § 924(c) counts referenced the conspiracy charge and the

relevant Hobbs Act robbery charge as the predicate offenses.

Therefore, a plain reading of the indictment establishes that

each § 924(c) charge was alleged based upon distinct actions in

separate robberies.       Furthermore, pursuant to Deal, 508 U.S.

129, it is clear that Mamalis’s sentences do not violate the

Double Jeopardy Clause.




                                      22
                               IV.

      Based on the foregoing, Mamalis's convictions and sentences

are

                                                        AFFIRMED.




                                23